DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the written matter throughout la of the figures needs to be removed and only reference numbers used  that are described in the specification.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities: The “Related Application” 

information needs to be added to the specification to include the prior Patent Application and Patent 

Numbers and their status.

Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject 

matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(0). Correction of the following is required: In the 

specification there is no specific explanation for the first and second arched shaped portions such as also 

including reference numbers for each. The specification and figures only show reference numbers for 

the left and right shoulder pads of reference numbers 70 and 80 and then only describe the left and 

right distal and proximal portions.

Therefore it is not clear as to what the left generally arched shaped portion and right generally arched 

shape portion includes.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out

and distinctly claiming the subject matter which the inventor or a joint inventor regards as the

invention.

The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming 

the subject matter which the applicant regards as his invention. The following is a quotation of the first 

paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and

of the manner and process of making and using it, in such full, clear, concise, and exact terms as to

enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to

make and use the same, and shall set forth the best mode contemplated by the inventor or joint

inventor of carrying out the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being 

indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 

or a joint inventor, or for pre-AlA the applicant regards as the invention.

In the specification and throughout claims 1-24, there is no specific explanation for the first and second 

arched shaped portions such as also including reference numbers for each. The specification and figures 

only show reference numbers for the left and right shoulder pads of reference numbers 70 and 80 and 

then only describe the left and right distal and proximal portions.

Therefore it is not clear as to what the left generally arched shaped portion and right generally arched 

shape portion includes throughout the claims.

In claim 7, lines 2 and 4, claim 8, lines 2 and 4, there is no antecedent basis for “the arch”. The location 

of the exact “arch” is not clear.

In claims 9 and 22, line 2 it appears tht the “extension” is the “extension pad 1432” and should be 

claimed as an extension pad. In claim 16, line 2 there is no antecedent basis for “the load”. In claim 21, 


lines 9,11 and 12 there is no antecedent basis for “the load”. However, the claims, as best understood, 

have been examined on their merits. Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public 

policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension 

of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 

A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, 

but at least one examined application claim is not patentably distinct from the reference claim(s) 

because the examined application claim is either anticipated by, or would have been obvious

over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re 

Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. 

Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 

USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to 

overcome an actual or provisional rejection based on nonstatutory double patenting provided the 

reference application or patent either is shown to be commonly owned with the examined application, 

or claims an invention made as a result of activities undertaken within the scope of a joint research 

agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 


provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(I)(1) - 706.02(I)(3) for 

applications not subject to examination under the first inventor to file provisions of the AIA . A terminal 

disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit 

www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 

web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 


For more information about eTerminal Disclaimers, refer to 

www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Clairms1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over 

claims 1-20 of U.S. Patent No. 9238167 , claims 1-18 of U.S. Patent No. 9635890  , claims 1-25 of U.S. 

Patent  10,517,336; claims 1-17 of U. S. Patent  9802103; and claims 1-26 of U.S. Patent 11192018 . 

Although the claims at issue are not identical, they are not patentably distinct from each other because 

they claim the first and second arched shaped portions with the cantilever yoke system with the swivels 

and slots and protective system as claimed in 9238167 and 9635890 and cantilever yoke system with the 

foam padding as claimed in  11192018 and 10517336.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 

(or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 

rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale 

supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the 

rejections under this section made in this Office action: A person shall be entitled to a patent unless —

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale

or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application

for patent published or deemed published under section 122(b), in which the patent or application, as

the case may be, names another inventor and was effectively filed before the effective filing date of

the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Kraemer et al (US 8214929).

Kraemer et al discloses a protective apparatus including a plurality of arched shaped portions with a 

distal arch (not numbered) coupled to a proximal arch as shown in figure 1 with a plurality of shoulder 

pads 60,64 coupled to the distal arch as in figure 9 and wherein the distal and proximal arch form the 

left and right generally arched shaped portions.

Claims 2-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 

U.S.C. 112 (pre-AlA), 2nd paragraph, set forth in this Office action and to include all of the limitations of 

the base claim and any intervening claims in addition to providing necessary Terminal Disclaimers as 

outlined above.

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be reached on 11AM-3pm MON.-THURS.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-71-272-4325. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer


Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GLORIA M HALE/

Primary Examiner, Art Unit 3732